DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-11 in the reply filed on January 28, 2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Krumm et al., (hereafter Krumm), US Patent No.  10,081,743 B2.
	With regard to claims 1-2, Krumm discloses a method of producing corrugated paperboard comprising: 
adjusting a moisture content in of a first face-sheet (50) to moisture greater than 9 wt. %, in a range between 10-18 wt. % or between 32 to 42 wt. % to the liners if required, by applying a liquid film to the face-sheet web; see column 14, lines 30-39:
 then heating the material (50); see paragraph bridging columns 7 and 8 and  column 8, line 61 - column 9, line 13, and
 bonding the liner (52) to a first fluted side of a corrugated medium material (50); see column 9, line 15 through column 10, line 20 and figures 3-8.
Note that Krumm refers to Kohler patent 8,398,802 B2 which clearly teaches that the moisture content adjustment between 6 to 9 wt. percent is to the first or second face-sheet; see abstract. 
With regard to claim 3, Krumm teaches that the amount of the liquid added to the web can be controlled by the speed of the coating roll and teaches that a rod (136) produces a uniform thickness or coating of liquid on outer circumferential surface of an applicator roll (120) moving at tangential velocity v in the direction of arrow A; see paragraph bridging columns 6 and 7. Therefore controlling the thickness of the web to be within the claimed range would have been obvious to one of ordinary skill in the art.
Regarding to claim 4, Krumm teaches that the coating can be controlled by operating the coating roller to speed falling within the claimed range; see column 7, lines 14-56.
With regard to claim 5 Krumm teaches that the dwell time may be increased or decreased depending on the amount of heat desired to be transferred to a paper web; see column 17, lines 4-6.
Regarding to claim 6,  Krumm  discloses adjusting a moisture content in a second liner (54) to a range of 32-42% wt by applying liquid to the second liner (54); heating the second liner (54); bonding the second liner (54) to a second fluted side of a corrugated medium material (50); and providing the roll (120) configured to apply the moisture content into the material (50) in the range of 10-18% wt.; see column 14, line 34 - column 18, line 34 and figures 3-8.
	It seems that Krumm teaches all the limitations of the claims or at the very least the minor modification to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claim 11 IS rejected under 35 U.S.C. 103 as being unpatentable over Krumm et al., (hereafter Krumm) US Patent No. 10,081,743 B2, cited above in view of Ishibuchi et al., (hereafter Ishibuchi), US Patent No. 7,424,901 B2.
	Krumm invention has been has been explained above. Krumm fails to teach the measuring and controlling the hygroexpansivity of the first face-sheet web as claimed in claim 11. However, Krumm teaches that the web is controlled to have moisture content between 10 to 18 wt. % for the first web (50) and from 32 to 42 for the liners; see column 14, lines 30-39. Ishibuchi teaches measuring displacement of corrugated paperboard by displacement sensors (7A, 7B), and a control element to control the warp1, i.e., hygroexpansivity, in the width direction by adjusting a moisture content of liners (20, 23); see abstract and column 7, lines 49-62. Therefore, controlling the hygroexpansivity as suggested by Ishibuchi in the process taught by Krumm would have been obvious to one of ordinary skill in the art in order to obtain a better product, i.e., minimizing warp by controlling the moisture content of the web(s).
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach nor fairly suggest controlling the relative deflection of the radius of curvature of the corrugated product by measuring and controlling the hygroexpansivity as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Method of Producing a Corrugated Product.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 Note that the warp of a web is a due to the water-expanding of the web, i.e., hygroexpansivity and thus is an indirect measure of hygroexpansivity.